                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-142-FDW

EARL JAMES WATSON,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
PAULA SMITH, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s Notice of Incorrectly Identified Party

by NCDPS, (Doc. No. 42), in which he states that Nurse Melissa Quinn is not the Defendant he

intended to sue. He describes the correct Defendant, “FNU Quinn,” as a male doctor at Alexander

C.I.

       Plaintiff is instructed to file a Notice within ten (10) days of this Order providing any and

all information about Defendant FNU Quinn to assist NCDPS to identify the individual against

whom Plaintiff intends to proceed so that NCDPS may waive service or provide the Court with

identifying information pursuant to Local Civil Rule 4.3. Plaintiff is cautioned that failure to

comply may result in dismissal of the claims against Defendant FNU Quinn without further notice.

       NCDPS shall file a Waiver of Service or a Notice pursuant to Local Rule 4.3(b) for

Defendant FNU Quinn within ten (10) days after Plaintiff’s Notice is filed.

       IT IS THEREFORE ORDERED that:

       (1)    Plaintiff is instructed to file a Notice within ten (10) days of this Order providing

              any and all information about FNU Quinn to assist NCDPS to identify the

              individual against whom Plaintiff intends to proceed. Plaintiff is cautioned that

                                                1
      failure to provide this information may result in dismissal of the claims against

      FNU Quinn without further notice.

(2)   NCDPS shall file a Service Waiver or Notice pursuant to Local Rule 4.3(b) as to

      Defendant FNU Quinn within ten (10) days after Plaintiff’s Notice is filed.




                                 Signed: February 19, 2019




                                      2
